Citation Nr: 0737311	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for emphysema due to 
exposure to asbestos. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

The matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
emphysema.

In July 2007 the veteran appeared and testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
Lincoln, Nebraska. The transcript of that hearing is of 
record.


FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran's claimed emphysema is related to exposure to 
asbestos while in service.


CONCLUSION OF LAW

Emphysema was not incurred in, or aggravated by, active 
military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In 
addition, certain chronic diseases such as arthritis may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition. Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent. For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(a).

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

The veteran's service medical records show that the veteran 
was treated for bronchitis in February 1963.  A March 1963 
entry reflects that the veteran was discharged as fit for 
release to active duty.  A December 1964 chest x-ray done in 
conjunction with his release from service was negative.  His 
separation Reports of Medical Examination and History do not 
show any indication of a lung or respiratory condition.  In 
short, a chronic lung disability was not shown in service, 
which provides highly probative evidence against the 
veteran's claim.

The first post-service medical record reflecting lung 
problems is a May 2004 private medical record which reflects 
that the veteran had been hospitalized and presented with 
shortness of breath, chest discomfort, extreme obesity, 
hypertension, diabetes mellitus type 2 and sinus bradycardia.  
Sleep apnea was suspected, and a sleep study was ordered.  
June 2004 private medical records reflect that the veteran 
underwent a sleep study and was diagnosed with severe 
obstructive sleep apnea, hypoxemia, periodic limb movement 
syndrome and alveolar hypoventilation.  

An August 2004 VA respiratory examination report reflects the 
veteran's reports that he was exposed to asbestos while in 
service, and that he has been recently hospitalized and was 
diagnosed with emphysema.  The examiner noted that he 
reviewed the claims file and could not find a diagnosis of 
emphysema in the record.  Upon examination, the veteran's 
chest was clear, his heart sounds showed a 3/6 systolic 
murmur, and his abdomen was soft and very obese and 
nontender.  His pulmonary function tests showed an FVC of 56, 
FEV1/FVC of 82, and a DLCO of 84, reflecting moderately 
severe restriction to ventilation, but otherwise the tests 
were normal.   The veteran's complaints included shortness of 
breath and a chronic cough.  He did not appear to be 
asthmatic, and the only treatment he said he took was oxygen, 
which he took all the time.  He did not appear to have any 
pulmonary hypertension, and he reported that he took no 
medications for his breathing, including no inhalers or 
bronchodialators ,which the examiner found quite surprising.  
The examiner stated that the only way he could prove 
emphysema was to listen to his comments as there were no 
medical records available.  The examiner opined that, if it 
was determined that he had emphysema, it is common medical 
knowledge that asbestos exposure does not cause emphysema in 
and of itself, and that causes of emphysema some from alpha-1 
antitrypsin disease and from a long history of smoking.  The 
examiner concluded that a chest x-ray would shed more light 
on it, but that at the time of the examination, it did not 
appear that the veteran's asbestos exposure caused his 
presumed emphysema.  An August 2004 addendum reflected that 
his chest x-ray was normal , and no evidence of any pulmonary 
asbestosis was noted.  

VA medical records from February 2005 reflect that the 
veteran was a nonsmoker with restrictive lung disease, but 
did not reflect a diagnosis of emphysema.  VA medical records 
indicate that the veteran received ongoing treatment for 
chronic obstructive pulmonary disease (COPD), but there is no 
evidence in the record that the veteran has been diagnosed 
with emphysema.  The veteran submitted a pulmonary function 
study from November 2006, but this does not reflect a 
diagnosis of emphysema.  

While in-service exposure to asbestos has been determined, 
there is no diagnosis of emphysema or a pulmonary disorder 
related to this exposure contained in the record.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The only medical evidence which supports the veteran's claim 
is an April 2005 letter from a private physician which states 
that the veteran was in service and was exposed to many 
noxious fumes such as diesel smoke stacks and jet fuel fumes 
from aircraft carriers, and that he was suffering from 
numerous respiratory problems such as hyperinflation of the 
lungs, pulmonary hypertension, hypoxemia, alveolar 
hypoventilation, and obstructive sleep apnea.  The private 
physician opined that the noxious fumes contributed to the 
veteran's respiratory problems.  However, this opinion does 
not discuss the veteran's exposure to asbestos, and does not 
indicate a diagnosis of emphysema. 

Service connection is therefore not warranted for emphysema 
as a result of exposure to asbestos while in service.  
Without medical evidence linking this condition with active 
duty service or a service-connected disability, there is no 
basis upon which to establish service connection. 

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claim for a emphyema is 
denied as the evidence fails to establish that the veteran 
currently has emphysema related to service.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

The Board notes that VA has fully complied with the duty-to- 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002). In particular, various letters by the RO and the 
Appeals Management Center (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board notes that VA has fully complied with the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claims. However, the timing of 
the subsequently issued letters is not prejudicial to the 
veteran, as he was provided adequate notice before the claims 
were readjudicated by various rating actions. See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) 
(holding that as long as a determination was made following 
the notice letter, there was no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or a statement of the case).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error. See 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case.)

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. The RO obtained all relevant medical records 
identified by the veteran and his representative. The veteran 
was also afforded a VA examination in August 2004 to 
determine the etiology of his emphysema. This examination 
appears adequate for rating purposes. Thus, under the 
circumstances of this case, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

ORDER

Service connection for emphysema is denied.




ORDER





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


